SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-14859 GARB OIL & POWER CORPORATION (Exact name of registrant as specified in its charter) Utah 87-0296694 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 5248 South Pinemont Dr. Suite C-110 Murray, UT 84123 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 801-738-1355 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [ X ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all doments and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock outstanding as of August 23, 2010 was 115,834,342 EXPLANATORY NOTE Garb Oil & Power Corporation (the “Company”) is filing this Amendment to its Quarterly Report on Form 10-Q for the period ended June 30, 2010 originally filed with the Securities and Exchange Commission (the “SEC”) on August 23, 2010 (the “Original filing”). This Amendment is being filed primarily in order to amend and restate the Company’s financial statements in Item 1 and related information in Item 2. Except where specifically indicated, this Amendment to Form 10-Q does not reflect events occurring after the filing of the Original Filing or modify or update those disclosures affected by subsequent events. Consequently, all other information is unchanged and reflects the disclosures made at the time of the filing of the Original Filing. Except as expressly set forth in this Form 10-Q/A, the Original Filings have not been amended, updated or otherwise modified. 2 PART I-FINANCIAL INFORMATION Item 1. Financial Statements. Forward Looking Statements This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risks and Uncertainties” beginning on page 13 and the risks set out below, any of which may cause our company’s or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · the uncertainty that we will not be able to successfully identify and evaluate a suitable business opportunity; · risks related to the large number of established and well-financed entities that are actively seeking suitable business opportunities; · risks related to the failure to successfully manage or achieve growth of a new business opportunity; and · other risks and uncertainties related to our business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common stock” refer to the common shares in our capital stock. As used in this quarterly report, the terms “we”, “us”, “our”, “our company” and “GARB” mean Garb Oil & Power Corporation, unless otherwise stated. 3 GARB OIL & POWER CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, 2010 December 31, 2009 ASSETS (re-stated and unaudited) Current assets: Cash Accounts receivable-trade Due from related party - Prepaid expenses Total current assets Property and equipment, net Other assets: Investments - 1 Deposits - Total Other assets - Total assets Refer to Notes to Condensed Consolidated Financial Statements. 4 GARB OIL & POWER CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Continued) June 30, 2010 December 31, 2009 (re-stated and unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Bank overdraft Accounts payable and accrued expenses Related party payable Notes payable Notes payable-related parties Accrued interest Accrued interest-related parties - Wages payable and other accrued liabilities Income taxes payable Common stock payable - Stock options payable - Total current liabilities Deferred tax liabilities Total long-term liabilities Total liabilities Stockholders’ equity(deficit): Class A preferred; ($.0001 par value) 1,000,000 shares authorized 2 and 0 shares issued and oustanding as of June 30, 2010 and December 31, 2009, respectively - - Class B preferred; ($.0001 par value) 30,000,000 shares authorized 205,394 and 0 shares issued and oustanding as of June 30, 2010 and December 31, 2009, respectively 21 - Class C preferred; ($.0001 par value) 19,000,000 shares authorized no shares issued and oustanding as of June 30, 2010 and December 31, 2009, respectively - - Common stock; ($.001 par value) 50,000,000,000 shares authorized, 118,383,342 and 79,250,000 shares issued and oustanding at June 30, 2010 and December 31, 2009 Additional paid in capital Accumulated other comprehensive income Accumulated deficit Total Garb Oil & Power stockholders' equity (deficit) Non-controlling interest Totalstockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) Refer to Notes to Condensed Consolidated Financial Statements 5 GARB OIL & POWER CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations For the three month periods ended For the six month periods ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 (re-stated and unaudited) (unaudited) (re-stated and unaudited) (unaudited) SALES Sales $- $- Sales-related party - TOTAL SALES - - COST OF SALES - GROSS PROFIT - - OPERATING EXPENSES Selling, general and administrative Total Operating Expenses INCOME (LOSS) FROM OPERATIONS OTHER INCOME(EXPENSE) Loss on extinguishment of debt - - Gain on sale of investments - - Other income - - Interest expense Total Other Income(Expense) LOSS BEFORE INCOME TAXES PROVISION(BENEFIT) FOR INCOME TAXES - NET LOSS BEFORE NON-CONTROLLING INTEREST Net Income (loss) attributable to non-controlling interest NET LOSS ATTRIBUTABLE TO GARB OIL & POWER OTHER COMPREHENSIVE INCOME(LOSS): Foreign currency translation adjustment TOTAL COMPREHENSIVE INCOME (LOSS) Comprehensive income(loss) attributable to non-controlling interest COMPREHENSIVE INCOME(LOSS) ATTRIBUTABLE TO GARB OIL & POWER BASIC AND DILUTED LOSS PER COMMON SHARE ATTRIBUTABLE TO GARB OIL & POWER SHAREHOLDERS WEIGHTED AVERAGE OF COMMON SHARES OUTSTANDING Refer to Notes to Condensed Consolidated Financial Statements 6 GARB OIL & POWER CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows For the six months ended June 30, 2010 June 30, 2009 (re-stated and unaudited) (unaudited) Cash Flows from Operating Activities: Net loss Adjustments to reconcile net loss to net cash from operating activities: Net loss attributable to non-controlling interest Depreciation Debt issued for services Shares issued for services - Loan fees - Contributed services - Interest expense on beneficial conversion of debt - Gain on sale of investment - Stock Option Expense - Loss on forgiveness of debt - Changes in assets and liabilities: Accounts recievable Related party receivable - Prepaid expenses Accounts Payable Accrued interest - Accrued interest-related party - Income taxes payable Other accrued expenses Net cash flows from operating activities Cash flows from investing activities: Proceeds from sale of investment - Net cash flows from investing activities - Cash flows from financing activities: Net proceeds from Convertible notes - Bank overdraft Proceeds from sale of common stock - Proceeds from issuance of Series B preferred shares - Net cash flows from financing activities - Net Increase(Decrease) in cash and cash equivalents Effect of exchange rates on cash Beginning Cash and Cash equivalents Ending Cash and Cash equivalents Supplemental Disclosures of Cash flow information: Cash paid for inerest $- Cash paid for income taxes $- $- Supplemental Disclosures of Non-cash Investing and Financing Activities Series A Preferred shares issued to relieve debt $- Stock options granted as partial consideration for acquisition of RPS GmbH Resource Protection Systems $- Series B Preferred shares issued to relieve debt $- Common stock issued for debt $- Accounts payable converted to notes payable $- Decrease in Due from related party due to acquisition of NewView $- Increase in Notes payable related party due to acquisition of NewView $- Refer to Notes to Condensed Consolidated Financial Statements 7 Garb Oil & Power Corporation Notes to the Unaudited Consolidated Financial Statements For the six months ended June 30, 2010 and 2009 1. Nature of Operations and Going Concern Garb Oil & Power, Corporation (the “Company”) was incorporated in the State of Utah in 1972 under the name Autumn Day, Inc.The Company changed its name to Energy Corporation International in 1978, to Garb-Oil Corporation of America in 1981 and finally to Garb Oil & Power Corporation in 1985.The Company is a provider of high-quality equipment to waste processing and recycling industries.Garb supplies enabling technologies that allow its clients to push their waste processing and recycling goals forward.Whether the need is for single machines or an entire plant, Garb provides innovative, profitable ideas and comprehensive value-added solutions providing for a high rate of return on investment. The Company has designed a system intended to recover rubber from used large, off-the-road (“OTR”) tires.The Company has the rights to act as the non-United States agent for a third party’s unproven technology for the remediation of radioactive wastes and exclusive rights to build its plants in the United States and abroad. The accompanying consolidated financial statements have been prepared on the basis of accounting principles applicable to a going concern; accordingly, they do not give effect to adjustment that would be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and retire its liabilities in other than the normal course of business and at amounts different from those in the accompanying financial statements. As shown in the accompanying condensed consolidated financial statements, the Company incurred a net loss of $2,216,743 for the six months ended June 30, 2010, and has an accumulated deficit of $3,114,152.Management plans to raise cash from public or private debt or equity financing, on an as needed basis and in the longer term, to generate revenues from the sale of equipment and technology, development and installation of, and engineering and site development.The Company's ability to continue as a going concern is dependent upon achieving profitable operations and/or upon obtaining additional financing. The outcome of these matters cannot be predicted at this time. 2. Basis of Presentation These interim financial statements have been prepared in accordance with U.S. generally accepted accounting principles for financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all the information and notes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for any interim period or an entire year. The Company applies the same accounting policies and methods in its interim financial statements as those in the most recent audited annual financial statements.The financial statements and notes included herein should be read in conjunction with the annual financial statements and notes for the year ended December 31, 2009 included in the Company’s filing of Form 10K. On January 15, 2010, RPS GmbH Resource Protection Systems (“RPS”), a corporation organized under the laws of Germany, and a wholly-owned subsidiary of the Company, purchased 80% of the issued and outstanding stock of Newview S.L., a company organized under the laws of Spain (“Newview”). The transaction is accounted for as entities under common control. As the transaction combines two commonly controlled entities that historically have not been presented together, the resulting financial statements are, in effect, considered those of a different reporting entity. This resulted in a change in reporting entity, which requires retrospectively combining the entities for all periods presented as if the combination had been in effect since inception of common control. The financial information of previously separate entities, prior to the acquisition date, is now shown as combined. The assets and liabilities of the combined entities are shown at historical cost. Subsequent to the filing of the original June 30, 2010 10-Q, the December 31, 2009 consolidated financial statements, including the retrospective combining of Newview, have now been audited and are no longer reflected as unaudited. The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All inter-company balances and transactions have been eliminated. 3. Summary of Significant Accounting Policies a)Accounting Principles The accounting and reporting policies of the Company conform to United States generally accepted accounting principles applicable to exploration stage enterprises. b) Foreign Currency Translation The Company's functional and reporting currency is the U.S. Dollar. All transactions initiated in foreign currencies are translated into U.S. dollars in accordance with guidelines issued by the FASB as follows: 8 i) monetary assets and liabilities at the rate of exchange in effect at the balance sheet date; ii)non-monetary assets at historical rates; and iii)revenue and expense items at the average rate of exchange prevailing during the period. Gains and losses from foreign currency transactions are included in the stockholders equity section of the balance sheet as “other comprehensive income”. As of June 30, 2010, the Company operates in the United States, Spain and Germany. c)Cash and Cash Equivalents For purposes of the statement of cash flows, cash includes demand deposits, saving accounts and money market accounts. The Company considers all highly liquid instruments with maturities of three months or less when purchased to be cash equivalents. d)Use of Estimates The preparation of financial statements in conformity with US generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of revenues and expenditures during the reporting period. Actual results could differ from those reported. e)Accounts receivable and concentration of credit risk The Company currently has no accounts receivable, and therefore, does not currently foresee a concentrated credit risk associated with trade receivables.If and when the Company commences operations that generate revenue, the Company will evaluate the receivable in light of the collectability in the normal course of business. f)Fair Value Measurements The Company adopted FASB ASC 820-Fair Value Measurements and Disclosures, for assets and liabilities measured at fair value on a recurring basis. ASC 820 establishes a common definition for fair value to be applied to existing generally accepted accounting principles that require the use of fair value measurements establishes a framework for measuring fair value and expands disclosure about such fair value measurements. The adoption of ASC 820 did not have an impact on the Company’s financial position or operating results, but did expand certain disclosures. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Additionally, ASC 820 requires the use of valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs. These inputs are prioritized below: Level1: Observable inputs such as quoted market prices in active markets for identical assets or liabilities Level2: Observable market-based inputs or unobservable inputs that are corroborated by market data Level3: Unobservable inputs for which there is little or no market data, which require the use of the reporting entity’s own assumptions. The Company did not have any Level2 or Level3 assets or liabilities as of June 30, 2010 and December 31, 2009 with the exception of the note payable to officer. The Company discloses the estimated fair values for all financial instruments for which it is practicable to estimate fair value. As of June 30, 2010 and December 31, 2009, the fair value short-term financial instruments, approximates book value due to their short-term duration. Cash and cash equivalents include money market securities and commercial paper that are considered to be highly liquid and easily tradable. These securities are valued using inputs observable in active markets for identical securities and are therefore classified as Level1 within the fair value hierarchy. In addition, the Financial Accounting Standards Board (“FASB”) issued, “The Fair Value Option for Financial Assets and Financial Liabilities,” effective for January 1, 2008. This guidance expands opportunities to use fair value measurements in financial reporting and permits entities to choose to measure many financial instruments and certain other items at fair value. The Company did not elect the fair value option for any of its qualifying financial instruments. 9 g)Loss per Common Share Net loss per common share is based on the weighted average number of shares outstanding. Potential common shares includable in the computation of fully diluted per share results are not presented in the financial statements as their effect would be anti-dilutive. h)Reclassifications Certain prior year financial statement balances have been reclassified to conform to the current year presentation. These reclassifications had no effect on the recorded net loss. i)Recently Adopted Accounting Pronouncements There are several new accounting pronouncements issued or proposed by the Financial Accounting Standards Board (“FASB”).Each of these pronouncements, as applicable, has been or will be adopted by the Company.Management does not believe any of these accounting pronouncements has had or will have a material impact on the Company’s financial position or operating results. 4. Related party transactions From time to time, our CEO, John Rossi personally pays expenses on behalf of the Company.At June 30, 2010 the balance owed to John Rossi related to these expenses was $69,269, which is recorded in Note payable related party. In conjunction with the purchase of Newview for $870,720 the Company relieved amounts owed by Igor Plahuta to the Company of $515,084 and recorded a payable to Mr. Plahuta of $355,636. As of June 30, 2010 the amount owed to Mr.Plahuta was $292,039, which is recorded as related party payable. On March 22, 2010, the Company entered into a Stock Purchase Agreement with John Rossi and Igor Plahuta for the sale and issuance of one (1) share of Class A Preferred Stock to each of Mr. Rossi and Mr. Plahuta (the “Class A Issuance”).The shares were issued in satisfaction of $134,790 (€100,000) owed by the Company to Mr. Rossi and Mr. Plahuta. On May 12, 2010, the Company issued an aggregate of 23,198 shares of Class B Preferred Stock to former officers of the Company in satisfaction of accrued wages totaling $115,988. On May 12, 2010, the Company issued 11,715 shares of Class B Preferred Stock to an officer and director of the Company, in satisfaction of $29,286 owed for expense reimbursement. On May 12, 2010, the Company issued 7,389 shares of Class B Preferred Stock to former officers of the Company, for forgiveness of $36,943 of debt. On May 12, 2010, the Company issued 10,625,000 shares of Common Stock to the President and CEO of the Company. 2,625,000 shares were for replacement of shares of Common Stock sold to third parties to raise capital for the Company, 7,000,000 shares was for interest expense of $245,000 and 1,000,000 shares were for services valued at $42,000. On May 17, 2010, the Company issued 18,290,155 shares of Common Stock to an entity owned by a former Officer and Director of the Company for forgiveness of $274,352 of debt. Because the Company issued the shares at a discount to the market price on the date of issuance it recognized $274,352 as a loss on forgiveness of debt. On May 20, 2010, the Company issued 50,000 shares of Class B Preferred Stock to a related party of the Company for forgiveness of $222,734 of debt. 5. Capital Stock a)Authorized On March 1, 2010, the Company amended Article IV of its Articles of Incorporation (the “Amendment”) to, among other things increase its authorized common shares from 80,000,000 to 500,000,000 with a par value of $0.001 and create three new classes of preferred stock, class A preferred (“Class A Preferred Stock”), consisting of 150,000,001 authorized shares with a par value of $.0001, Class B Preferred Stock, consisting of 1,200,000 authorized shares with a par value of $.0001 and class C preferred (“Class C Preferred Stock”), consisting of 1,000,000 authorized shares with par value of $.0001. A summary of the pertinent rights and privileges of the new classes of preferred stock is as follows: 10 Class A Preferred Stock Conversion Rights-Each outstanding share of Class A Preferred Stock shall be convertible, at the option of the older into shares of Common Stock equal to (i) four times the total number of shares of Common Stock which are issued and outstanding at the time of such conversion plus (ii) the total number of shares of Class B Preferred Stock and Class C Preferred Stock which are issued and outstanding at the time of such conversion minus (iii) the number of other shares of Class A Preferred Stock issued and outstanding immediately prior to the time of such conversions. Voting Rights-The total aggregate issued shares of Class A Preferred Stock shall have aggregate right to a number of votes equal to (i) four times the total number of shares of Common Stock which are issued and outstanding at the time of voting, plus (ii) the total number of shares of Class B and Class C Preferred Stocks which are issued and outstanding at the time of voting minus (iii) the number of shares of Class A Preferred Stock issued and outstanding at the time of voting. Class B Preferred Stock Dividends-Class B shareholders shall be entitled to receive dividends, when, as and if declared by the Board of Directors. Conversion Rights-Each outstanding share of Class B Preferred Stock shall be convertible, at the option of the holder, into the number of shares of Common Stock equal to the price of the Class B Preferred Stock, $2.50 divided by the par value of the Common Stock, $0.001. The shares may not be converted into shares of Common Stock for a period of six months after purchase. Voting Rights-Each share of Class B Preferred Stock shall have ten votes. Class C Preferred Stock Dividends-Class C shareholders shall be entitled to receive dividends, when, as and if declared by the Board of Directors. Conversion Rights-Each outstanding share of Class C Preferred Stock shall be convertible into 500 shares of Common Stock. On June 23, 2010 the Company filed an amendment with the Utah Secretary of State amending Article IV of the Corporation Articles of Incorporation such that the Authorized capital stock of the Company is as stated below: · 50,000,000,000 common shares with a par value of $0.001 per share; and · 1,000,000 preferred series A shares with a par value of $0.0001 per share; and · 30,000,000 preferred series B shares with a par value of $0.0001 per share; and · 19,000,000 preferred series C shares with a par value of $0.0001 per share b) Share Issuances In January 2010, the Company approved the issuance of 50,000 common shares to LeRoy Jackson for cash at a price per share of $0.10 for aggregate gross proceeds of $5,000 in an unregistered sale of securities. In January2010, the Company approved the issuance of 500,000 shares of Common Stock to Premier Media Services, Inc. (“PMS”) pursuant to that certain Agreement by and between the Company and PMS dated February 27, 2010 (the “PMS Agreement”), at a per share price of $0.035 for $17,500 for services provided.The PMS Agreement provides, among other things, that Company will pay PMS for the first three months of the PMS Agreement, a monthly fee of $7,500 cash or $12,500 in stock, and that Company also will issue options to PMS to purchase the following number of shares of Common Stock at the following exercise prices per share (i) 100,000 shares at $0.15, (ii) 100,000 shares at $0.25, (iii) 100,000 at $0.35, (iv) 100,000 shares at $0.50 and (v) 100,000 shares at $1.00, each with a exercise period of five (5) years from the date of the Agreement (collectively, the “ PMS Options ”).The Company recognized an expense of $14,900 related to the issuance of these stock options. In January 2010, the Company approved the issuance of 50,000 shares of Common Stock to Premier Funding & Financial Marketing Service LLC (“PFFM”) pursuant to that certain Agreement by and between the Company and PFFM dated January 14, 2010 for $1,750 for services provided. The services were valued at the market price of the stock. In January 2010, the Company approved the issuance of 500,000 shares of Common Stock to Richard Papaleo pursuant to that certain Consulting Agreement by and between the Company and Mr. Papaleo dated April 1, 2010 for $22,500 for services provided. The services were valued at the market price of the stock. In April 2010, the Company approved the issuance of an aggregate of 1,219 shares of Class B Preferred Stock for an aggregate of $3,048 of services provided. The services were valued at the market price of the stock. In May 2010, the Company approved the issuance of an aggregate of 75,000 shares of Class B Preferred Stock to a consultant for an aggregate of $187,500 of services provided. The services were valued at the market price of the stock. In May 2010, the Company approved the issuance of 6,469,187 shares of Common Stock to Greg Shepard for forgiveness of $103,507 of debt and $4,000 worth of common stock payable. Because the Company approved the issuance of the shares at a discount to the market price on the date of issuance it recognized $86,569 as a loss on forgiveness of debt. In May 2010, the Company approved the issuance of an aggregate of 150,000 shares of Common Stock to various consultants for an aggregate of $4,500 of services provided. The services were valued at the market price of the stock. 11 In May 2010, the Company approved the issuance of an aggregate of 10,000 shares of Class B Preferred Stock to various consultants for an aggregate of $25,000 of services provided. The services were valued at the market price of the stock. In May 2010, the Company approved the issuance of an aggregate of 13,480 shares of Class B Preferred Stock to various purchasers for aggregate gross proceeds of $33,700. In May 2010, the Company approved the issuance of 11,404 shares of Class B Preferred Stock for aggregate gross proceeds of $25,732. In June 2010, the Company approved the issuance of 2,500,000 shares of Common stock for $10,000 in cash. 6. Debt Issuance On March 11, 2010 the Company borrowed $50,000 from Asher Enterprises Inc. (“Asher”) pursuant to a convertible promissory note (the “Asher Note”). The Asher Note bears interest at 8% per annum and has a maturity date of December 5, 2010. Asher has the right to immediately convert the Asher Note before the maturity date, into shares of the Company’s common stock (“Common Stock”) at a discount of 42% of the average of the lowest 3 days’ trading prices of Common Stock of the 10 days prior to the conversion date. Since the notes are immediately convertible into a variable number of shares based on a fixed monetary value we followed the guidance in ASC 480-10-25-14. This requires the note to be classified as a liability and reported at its full fair value, which is the fixed monetary value of shares into which the debt is convertible. The excess of the amount recognized as a liability for the convertible debt over the proceeds received upon issuance, $36,207 was recognized as interest expense on the date of issuance. As of June 30, 2010, no portion of the Asher Note has been converted to common stock. The balance of the note as of June 30, 2010 is $86,207. On May 11, 2010 the Company borrowed $40,000 from Asher Enterprises Inc. pursuant to a convertible promissory note under the same terms and conditions as stated in the previous paragraph. The excess of the amount recognized as a liability for the convertible debt over the proceeds received upon issuance, $28,966 was recognized as interest expense on the date of issuance. As of June 30, 2010, no portion of the Asher Note has been converted to common stock. The balance of the note as of June 30, 2010 is $68,966. On June 8, 2010 the Company borrowed $45,000 from Asher Enterprises Inc. pursuant to a convertible promissory note under the same terms and conditions as stated in the previous paragraph. The excess of the amount recognized as a liability for the convertible debt over the proceeds received upon issuance, $32,586 was recognized as interest expense on the date of issuance, As of June 30, 2010, no portion of the Asher Note has been converted to common stock. The balance of the note as of June 30, 2010 is $77,586. On June 29, 2010 the Company issued a note to Outsourced Associates (“Outsourced”) for $300,000 related to consulting services. The Outsourced Note bears interest at 18% per annum and has a maturity date of July 1, 2010. The Outsourced Note agreement contains a 10% penalty clause if the Company fails to make payment at the maturity date. As of July 2, 2010 the Company was in default of the Note and recorded a $30,296 interest expense penalty related to this note. 7. Acquisitions Newview On January 15, 2010, RPS purchased, through a business combination, 80% of the issued and outstanding stock of Newview (the “Newview Acquisition”). The Company purchased Newview because it holdscertain prorietary information and other technology relating to the Company’s e-waste recycling and processing business. At the time of the purchase, Igor Plahuta, Director of the Company, was the 100% owner of Newview.Mr. Plahuta had previously sold a 20% interest in Newview to an unrelated third party.Mr. Plahuta has requested the cancellation of the agreement for non-payment and a final decision is pending.The Company believes that this remaining 20% of Newview will be cancelled by year end and it will then be 100% owned by the Company. The total maximum consideration that may be paid to Mr. Plahuta for the Newview Acquisition is €600,000 ($870,000), including cancellation of indebtedness owed by Mr. Plahuta to RPS of €300,000 ($435,000), cash up to €150,000 ($217,000) from the sale of a 47% participation in Sistema Proteccion Recursos, a company organized under the laws of Spain when RPS consummates such sale and receives payment, and cash up to €150,000 ($217,000) from profits of RPS based on a percent of gross sales of RPS during a certain period. Other than the cancellation of indebtedness, none of the consideration for the purchase has been paid as of June 30, 2010. The transaction is accounted for as entities under common control. As the transaction combines two commonly controlled entities that historically have not been presented together, the resulting financial statements are, in effect, considered those of a different reporting entity. This resulted in a change in the reporting entity, which requires retrospectively combining the entities for all periods presented as if the combination had been in effect since inception of common control. The Company recorded the combination of Newview as a transaction between entities under common control, which is accounted for similar to a “pooling of interests” transaction. The balance sheet of Newview at December 31, 2009 was as follows: 12 December 31, 2009 Cash $ Accounts Receivable Prepaid expenses Property Plant and Equipment Accounts Payable ) Other current liabilities ) Due to related party ) Non-controlling interest ) Equity eWaste On March 24, 2010, the Company, along with Soil Remediation Inc. (“SRI”), Steel Valley Design Inc., LMW Holding Company Inc., Odyssey Environmental LLC, Robert D. Carcelli, Inc., Liberian Holding Corporation, Inc., and Three C’s Distributing, Inc. (collectively, the “eWaste Founders”) formed eWaste USA, Inc., a Delaware corporation, (“eWaste”) with the intent of building, owning and managing ten e-scrap (e-waste) plants on the East Coast of the United States with total value of $135,000,000.John Rossi, the President and Chief Executive Officer of the Company, is the Chairman and Chief Executive Officer of eWaste.As of the end of the three-month period ending March 31, 2010 there was no activity in eWaste.eWaste will be consolidated with the Company in future periods once it has activity. After March 31, 2010, the eWaste Founders contributed to the formation and initial expenses of the Company in exchange for their proportionate ownership in eWaste. The Company contributed 51% of all expenses and the other members contributed 49% as per their assigned shareholding.Accordingly, the Company owns 51% of eWaste and the other eWaste Founders own the remaining 49% among themselves. 8. Sale of investment in SPR RPS reported on its balance sheet its 47% ownership in Sistema Proteccion Recursos (“SPR”), a sister company located in Madrid, Spain that was acquired to capitalize on the Spanish recycling industry. On May 17, 2010 RPS sold its interest in SPR to an unrelated party and recognized a gain on sale in the amount of $190,619. 9. Subsequent Events In June 2010, the Company issued 1,000 shares of Class B Preferred Stock for aggregate gross proceeds of $10,000. In July 2010, the Company issued an aggregate of 1,600 shares of Class B Preferred Stock for an aggregate of $4,000. Re-statement of June 30, 2010 unaudited financial statements The Company determined that it had incorrectly accounted for its convertible debt transactions for the period ended June 30, 2010. The Company originally recorded a discount to the liability balance for a beneficial conversion feature of $97,759, which wasaccreted over the life of the note payable. However, since the notes are immediately convertible into a variable number of shares based on a fixed monetary value the Company determined it should be accounted for under the guidance in ASC 480-10-25-14. This requires the note to be classified as a liability and reported at its full fair value, which is the fixed monetary value of shares into which the debt is convertible. The excess of the amount recognized as a liability for the convertible debt over the proceeds received upon issuance, $97,759 was recognized as interest expense and recorded in notes payable on the date of issuance. Also, in conjunction with the audit of our 2010 financial statements we determined that our valuation of stock issuances was incorrect. In addition to these changes, the Company also made various re-classification changes throughout the financial statements and related notes to the financial statements to conform to changes made to the annual financial statements. The following table shows the effect of the changes on the unaudited financial statements. 13 Condensed Consolidated Balance Sheets June 30, 2010 June 30, 2010 Change ASSETS (re-stated) (as originallyfiled) Current assets: Cash Accounts receivable-trade - Prepaid expenses Total current assets Property and equipment, net Other assets: Deposits - Total Other assets - Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Bank overdraft Accounts payable and accrued expenses Related party payable Notes payable Notes payable-related parties - Accrued interest - Accrued interest-related parties - - - Wages payable and other accrued liabilities - Income taxes payable - Due to officers - Derivative instrument liability - Total current liabilities Deferred tax liabilities - Total long-term liabilities - Total liabilities Stockholders’ equity(deficit): Class A preferred - - - Class B preferred 21 21 - Class C preferred - - - Common stock Common stock payable - Additional paid in capital Accumulated other comprehensive income Accumulated deficit Total Garb Oil & Power stockholders' equity (deficit) Non-controlling interest Totalstockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) 14 Condensed Consolidated Statements of Operations For the three month periods ended For the six month periods ended June 30, 2010 June 30, 2010 Change June 30, 2010 June 30, 2009 Change (re-stated) (asoriginallyfiled) (re-stated) (as originally filed) SALES Sales $- $- Sales-related party - TOTAL SALES - - COST OF SALES - GROSS PROFIT - - OPERATING EXPENSES Selling, general and administrative Total Operating Expenses INCOME (LOSS) FROM OPERATIONS OTHER INCOME(EXPENSE) Loss on extinguishment of debt - - Gain on sale of investments - - Other income - - Interest expense Mark to Market-Derivative Instrument Total Other Income(Expense) LOSS BEFORE INCOME TAXES PROVISION(BENEFIT) FOR INCOME TAXES - 30 23 NET LOSS BEFORE NON-CONTROLLING INTEREST Net Income (loss) attributable to non-controlling interest - NET LOSS ATTRIBUTABLE TO GARB OIL & POWER OTHER COMPREHENSIVE INCOME(LOSS): Foreign currency translation adjustment - - TOTAL COMPREHENSIVE INCOME (LOSS) Comprehensive income(loss) attributable to non-controlling interest - - COMPREHENSIVE INCOME(LOSS) ATTRIBUTABLE TO GARB OIL & POWER $ (1,942,912) BASIC AND DILUTED LOSS PER COMMON SHAREATTRIBUTABLE TO GARB OIL & POWERSHAREHOLDERS WEIGHTED AVERAGE OF COMMON SHARES OUTSTANDING 15 Statements of Cash Flows For the six months ended June 30, 2010 June 30, 2010 Change (re-stated ) (as filed) Cash Flows from Operating Activities: Net Income (loss) $ (1,343,454) Adjustments to reconcile net loss to net cash from operating activities: Net loss attributable to non-controlling interest Depreciation - Debt issued for services - Shares issued for services - Loan fees - Gain on sale of investment - Contributed services - Interest expense on beneficial conversion of debt - Stock Option Expense - Loss on forgiveness of debt - Write down of impaired assets - Derivative liability expensed - Changes in assets and liabilities: Accounts receivable Related party receivable - Prepaid expenses Accounts Payable Accrued interest - Accrued interest-related party - Income taxes payable Other accrued expenses - Net cash flows from operating activities Cash flows from investing activities: Proceeds from sale of investment - Net cash flows from investing activities - Cash flows from financing activities: Proceeds from related party loan - Bank overdraft - Net Proceeds from convertible debentures Proceeds from private placement Increase in deferred finance costs - Proceeds from notes payable - Proceeds from issuance of Series B preferred shares - Net cash flows from financing activities Net Increase(Decrease) in cash and cash equivalents Effect of exchange rates on cash Beginning Cash and Cash equivalents - Ending Cash and Cash equivalents Supplemental Disclosures of Cash flow information: Cash paid for interest $- Cash paid for income taxes $- $- $- Supplemental Disclosures of Non-cash Investing and Financing Activities Series A Preferred shares issued to relieve debt $- Stock options granted as partial consideration for acquisition of RPS GmbH Resource Protection Systems $- Series A Preferred shares issued to relieve debt $- Common stock issued for debt $- Accounts payable converted to Notes payable $- Decrease in due from related party due to acquisition of NewView $- Increase in Notes payable related party due to acquisition of NewView $- Stock to be issued in connection with private placement $- Common stock to be issued in connection with settlements $- Unamortized beneficial conversion $- 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The financial data presented below should be read in conjunction with the more detailed financial statements and related notes, which are included elsewhere in this report. Information discussed herein, as well as elsewhere in this quarterly report on Form 10-Q, includes forward-looking statements or opinions regarding future events or the future financial performance of the Company, and are subject to a number of risks and other factors which could cause the actual results to differ materially from those contained in forward-looking statements. Among such factors are general business and economic conditions, and risk factors as listed in its Annual Report on Form 10-K or listed from time to time in documents filed by the Company with the Securities and Exchange Commission. Further Information The reports we file with the SEC are available, free of charge, on the Investor Relations page of our Web site www.ir-site.com/garb/sec.asp, as soon as reasonably practicable after we electronically file such material with the SEC.Information on our Web site does not constitute a part of this quarterly report on Form 10-Q. Our Current Business Garb is a fast-growing provider of high-quality equipment to the waste processing and recycling industries.Garb supplies enabling technologies that allow its clients to push their waste processing and recycling goals forward. Whether the need is for single machines or an entire plant, Garb provides innovative, profitable ideas and comprehensive value-added providing for a high rate of return on investment. Garb was incorporated in the State of Utah in 1972 under the name Autumn Day, Inc.The Company changed its name to Energy Corporation International in 1978, to Garb-Oil Corporation of America in 1981 and finally to Garb Oil & Power Corporation in 1985. The Company has designed a system intended to recover rubber from used large, off-the-road (“OTR”) tires. The Company has the rights to act as the non-United States agent for a third party’s unproven technology for the remediation of radioactive wastes and exclusive rights to build its plants in the United States and abroad. Recent Developments On October 27, 2009, the Company consummated the acquisition of RPS.RPS provides equipment and products to the waste processing, energy and recycling industries. It supplies the enabling technologies for waste processing and recycling, from the single machines to entire plants, specializing but not limited to, waste rubber, municipal waste, domestic waste, waste to energy, electronic scrap and all derivatives relating to these industries, including rubber power, fine rubber particles, alloys of rubber, TPE-V and rubber, elastomers, compounds and technical rubber products from raw material, to processing, manufacturing and wholesaling available to both the recycling industry and original product manufacturers and producers. On January 15, 2010, RPS, acquired 80% of the issued and outstanding stock of Newview.Newview holds certainproprietary information and other technology we believe will help complete our e-waste processing business and processes.This technology has now become integrated into our sales network. On March 24, 2010, the Company acquired a 51% interest in a newly formed entity, eWaste USA, Inc., a Delaware corporation (“eWaste”).The Company along with its partners intends on building, owning and managing ten e-scrap (e-waste) plants on the East Coast of the United States.John Rossi, the President and Chief Executive Officer of the Company, is also the Chairman and Chief Executive Officer of eWaste. Results of Operations The following summary of our results of operations should be read in conjunction with our unaudited financial statements for the six month periods ended June 30, 2010 and 2009 which is included herein. Our operating results for the three and six month periods ended June 30, 2010 and 2009 are summarized as follows: Three months ended Six months ended June30, September 30, Operating expenses $ Net loss $ Revenues We did not earn any revenues for the six months ended June 30, 2010, compared to revenues of $81,764 for the comparable period of 2009. We anticipate that we will begin to record significant revenue in the second half of 2010 as projects that have been proposed and signed for are funded. 17 Expenses General and Administrative Our general and administrative expenses increased $1,269,402, or 1,621% to $1,347,693, for the three-months ended June 30, 2010 when compared to the three months ended June 30, 2009 amount of $78,291. This increase is primarily attributable to an increase in consulting fees of $862,000, professional fees of $116, 000, salaries and wages of $52,000, and travel expenses of $84,000 when compared to the three month period ended June 30, 2009. These increases are mostly attributable to our acquisition of RPS and our SEC reporting requirements. For the six-months ended June 30, 2010 our general and administrative expenses increased $1,480,054, or 1,250% to $1,598,493 when compared to the six-months ended June 30, 2009 amount of $118,439. This increase is primarily attributable to an increase in consulting fees of $862,000, professional fees of $153,000, salaries and wages of $92,000, and travel expenses of $109,000 when compared to the six months period ended June 30, 2009. These increases are mostly attributable to our acquisition of RPS and our SEC reporting requirements. Other income (expense) Other income (expense) increased by $545,483, or 62,057%, from $(879) to $(546,362) for the three months ended June 30, 2010 when compared to the three months ended June 30, 2009. The increase is a result of an increase in interest expense of approximately $376,000 related to the Company’s increase in notes payable and the loss on the extinguishment of debt of $360,921related to the sale of SPR. This increase is offset by the $190,590 gain on sale of investments recognized in the three months ended June 30, 2010. For the six-months ended June 30, 2010 our other income (expense) increased by $621,736, or 353,259%, from $(176) to $(621,912) when compared to the six-months months ended June 30, 2009. The increase is a result of an increase in interest expense of approximately $462,000 related to the Company’s increase in Notes payable and the loss on the extinguishment of debt of $360,921. This increase is offset by the $190,590 gain on sale of investments recognized in the three months ended June 30, 2010. Liquidity and Capital Resources Working Capital Percentage June 30, Dec. 31 Increase (Decrease) Current Assets $ $ (74.7)% Current Liabilities $ $ (42.5)% Working Capital (Deficiency) $ ) $ ) (39.2)% Cash Flows Six Months Ended June 30, Percentage Increase / (Decrease) Cash from Operating Activities $ ) $ (3,223)% Cash from Investing Activities $ $ - N/A Cash from Financing Activities $ $ - N/A Net Increase (Decrease) in Cash $ $ (1,007)% We anticipate that we will incur approximately $300,000 for operating expenses, including professional, legal and accounting expenses associated with our reporting requirements under the Securities Exchange Act of 1934 and our legal representation during the next twelve months. We do not have sufficient working capital to provide for the anticipated expenses over the next twelve months. Accordingly, we will need to obtain additional financing in order to complete our business plan. Cash from Operating Activities We used cash in operating activities in the amount of $460,714 during the six month period ended June 30, 2010compared to cash provided by operating activities of $14,571 during the six month period ended June 30, 2009. Cash used in operating activities was mostly funded by cash from financing activities. Cash Used in Investing Activities Cash provided by investing activities during the six month period ended June 30, 2010 was proceeds from the sale of investments. There were no cash flows from investing activities during the six months ended June 30, 2009. 18 Cash Provided by Financing Activities During the six month period ended June 30, 2010: The Company raised $127,000 net funds from the issuance of convertible debenture to an unaffiliated, accredited investor.The debentures are convertible at a 42% discount to the lowest 3 day trading price in the 10 day period prior to conversion. The Company raised $59,433 from the private placement of Class B Preferred Stock to non-affiliated investors at an average price of $2.74 per share. The Company raised $32,500 through the issuance of 3,500,000 shares of common stock to a non-affiliated investor. Disclosure of Outstanding Share Data As at the date of this quarterly report, we had 118,383,342 shares of common stock; 2 shares of Class A Preferred Stock; and 205,394 shares of Class B Preferred Stock issued and outstanding. We have a five year option outstanding for the purchase of 100,000,000 shares of the Company’s common stock at an exercise price equal to one-tenth of the closing ask price for the ten trading days prior to the exercise of the option. The options were issued in connection with the acquisition of RPS and became effective only upon the increase in authorized shares of common stock which took place on March 5, 2010.The options expire in January 2015. Going Concern The financial statements accompanying this report have been prepared on a going concern basis, which implies that our company will continue to realize its assets and discharge its liabilities and commitments in the normal course of business. Our company has not generated sufficient revenues in the last two years to cover all operating and overhead costs, and has never paid any dividends and is unlikely to pay dividends in the immediate or foreseeable future. The continuation of our company as a going concern is dependent upon the continued financial support from our shareholders, the ability of our company to obtain necessary equity financing to achieve our operating objectives, and the attainment of profitable operations. As of June 30, 2010, our company has accumulated losses of $3,114,152. We do not have sufficient working capital to enable us to carry out our stated plan of operation for the next twelve months. Due to the uncertainty of our ability to meet our current operating expenses and the capital expenses noted above in their report on the financial statements for the year ended December 31, 2009, our independent auditors have included an explanatory paragraph regarding concerns about our ability to continue as a going concern. The continuation of our business is dependent upon us raising additional financial support. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current shareholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Future Financings We anticipate continuing to rely on equity sales of shares of our common stock in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing shareholders. There is no assurance that we will achieve any additional sales of our equity securities or arrange for debt or other financing to fund our planned activities. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to shareholders. Risks and Uncertainties History of net losses/Going Concern We have a history of incurring losses, minimal revenue and an accumulated deficit. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern for a reasonable period of time. The Company’s ability to continue as a going concern is dependent upon its ability to generate sufficient cash flows to meet its obligations on a timely basis, to obtain additional financing as may be required, and ultimately to attain successful operations. 19 Limited internal controls We currently have five directors and four of these directors are also officers of the company, so we rely on computer and manual systems without independent officers and employees to implement full, formal, internal control systems. Accordingly, we do not have separate personnel that provide dual signatures on checks, separate accounts receivable and cash receipts, accounts payable and check writing, or other functions that frequently are divided among several individuals as a method of reducing the likelihood of improper activity. This reliance on a few individuals and the lack of comprehensive internal control systems may impair our ability to detect and prevent internal waste and fraud. Inadequate disclosure controls and procedures The Company does not have adequate personnel to review of day-to-day financial transactions, review of financial statement disclosures, or record, process, summarize and report within the time periods specified in SEC rules and forms for the period covered by this Report on Form 10-K. To remediate the control deficiencies, one of several specific additional steps is that the Company plans to undertake is to employ a fulltime CFO to implement adequate systems of accounting and financial statement disclosure controls to comply with the requirements of the SEC and implement internal processes and controls for all day-to-day financial transactions.Our efforts to comply with disclosure controls and procedures are likely to continue to result in increased expenses and the commitment of significant financial and personnel resources.We can give no assurance that in the future such efforts will be successful. Need for additional capital We will need additional funds to cover expenditures in the completion, publications and marketing of our products. We will fund any additional amounts required for such expenditures through additional debt or equity financing, which may dilute the economic interest of existing stockholders, and any new equity securities we issue could have rights, preferences and privileges superior to those of holders of our common stock. Our Board can approve the sale of additional equity securities from our authorized share capital without stockholder consent. Our common stock is illiquid and shareholders may be unable to sell their shares There is currently a limited market for our common stock and we can provide no assurance to investors that a market will develop. If a market for our common stock does not develop, our shareholders may not be able to re-sell the shares of our common stock that they have purchased and they may lose all of their investment in the company. Public announcements regarding our company, changes in government regulations, conditions in our market segment or changes in earnings estimates by analysts may cause the price of shares of our common stock to fluctuate substantially. These fluctuations may adversely affect the trading price of shares of our common stock. Need for additional capital We will need additional funds to cover expenditures in the completion, publications and marketing of our products. We will fund any additional amounts required for such expenditures through additional debt or equity financing, which may dilute the economic interest of existing stockholders, and any new equity securities we issue could have rights, preferences and privileges superior to those of holders of our common stock. Our Board can approve the sale of additional equity securities from our authorized share capital without stockholder consent. Inability to obtain additional financing There can be no assurance that any proceeds we receive from additional debt or equity financing will satisfy our capital needs. There is no assurance that additional financing will be available when needed on terms favorable to us or at all. The unavailability of adequate financing on acceptable terms could have a material adverse effect on our financial condition and on our continued operation. Control of Company by officers and directors As of December 31, 2009, John Rossi, Igor Plahuta, Bill Anderson and Matthew Shepard and John Brewer collectively owned 80.37% of all issued and outstanding common shares of the Company.Accordingly, by virtue of their ownership of shares, the stockholders referred to above acting together may effectively have the ability to influence significant corporate actions, even if other shareholders oppose them. Such actions include the election of our directors and the approval or disapproval of fundamental corporate transactions, including mergers, the sale of all or substantially all of our assets, liquidation, and the adoption or amendment of provisions in our articles of incorporation and bylaws. Such actions could delay or prevent a change in our control. See “Security Ownership of Certain Beneficial Owners and Management.” Audit compliance costs An immediate and specific risk relates to the our ability to achieve and maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act the failure of which could lead to loss of investor confidence in our reported financial information. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, we will be required to furnish a report by our management on our internal control over financial reporting. If we cannot provide reliable financial reports or prevent fraud, then our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our stock could drop significantly. In order to achieve compliance with Section 404 of the Act, we will need to engage in a process to document and evaluate our internal control over financial reporting, which will be both costly and challenging. In this regard, management will need to dedicate internal resources, engage outside consultants and adopt a detailed work plan. 20 Our stock is a penny stock. Trading of our stock may be restricted by the SEC’s penny stock regulations and FINRA’s sales practice requirements, which may limit a shareholder’s ability to buy and sell our stock. Our stock is a penny stock. The Securities and Exchange Commission (“SEC”) has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”. The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in, and limit the marketability of, our common stock. In addition to the “penny stock” rules promulgated by the SEC, the Financial Industry Regulatory Authority (“FINRA) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low-priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Not Applicable. Item 4. Controls and Procedures. As required by Rule 13a-15 of the Securities Exchange Act of 1934, our principal executive officer and principal financial officers evaluated our company's disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) as of the end of the period covered by this report. Based on this evaluation, these officers concluded that as of the end of the period covered by this report, our disclosure controls and procedures were not effective. The conclusion that our disclosure controls and procedures were not effective was due to the presence of the following material weaknesses in internal control over financial reporting which are indicative of many small companies with small staff: (i) inadequate segregation of duties and effective risk assessment; and (ii) insufficient written policies and procedures for accounting and financial reporting with respect to the requirements and application of both United States Generally Accepted Accounting Principles and the Securities and Exchange Commission guidelines. Management anticipates that such disclosure controls and procedures will not be effective until the material weaknesses are remediated. We plan to take steps to enhance and improve the design of our internal controls over financial reporting. During the period covered by this quarterly report on Form 10-Q, we have not been able to remediate the material weaknesses identified above. To remediate such weaknesses, we plan to implement the following changes during our fiscal year ending December 31, 2010: (i) appoint additional qualified personnel to address inadequate segregation of duties and ineffective risk management; and (ii) adopt sufficient written policies and procedures for accounting and financial reporting. The remediation efforts set out above are largely dependent upon our securing additional financing to cover the costs of implementing the changes required. If we are unsuccessful in securing such funds, remediation efforts may be adversely affected in a material manner. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues, if any, within our company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in the reports that we file with the SEC under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms and that such information is accumulated and communicated to our management, including our principal executive and financial officers, as appropriate, to allow for timely decisions regarding required disclosure. In designing and evaluating the disclosure control procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management is required to apply its judgment in evaluating the cost-benefit relationship of controls and procedures. 21 Management’s Report on Internal Control Over Financial Reporting As of the date of this report, The Company’s management, including the Principal Executive Officer who is also currently the Principal Accounting Officer, and the independent consultant engaged to assist in the evaluation of the Company’s disclosure controls, carried out an evaluation of the effectiveness of the design and operation of the Company’s disclosure controls and procedures pursuant to Exchange Act Rule 13a – 15(b).Based upon the evaluation, the Principal Executive Officer / Principal Accounting Officer and the independent consultant concluded that the Company’s disclosure controls and procedures are not effective in timely alerting them to material information required to be included in periodic SEC filings. Our management, with the participation of our Principal Executive Officer / Principal Accounting Officer and the independent consultant, have assessed the effectiveness of our internal control over financial reporting as of June 30, 2010, based on the control criteria established in a report entitled Internal Control – Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).That framework defines a material weakness as a control deficiency, or combination of control deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected.Based on such evaluation, we have concluded that our internal control over financial reporting was not effective and contained significant deficiencies which represent a material weakness in the Company’s internal control over financial reporting as of June 30, 2010. Management’s Discussion of Material Weakness Management has identified the following groups of control deficiencies, each of which, in the aggregate, represents a material weakness in the Company’s internal control over financial reporting as of June 30, 2010: · The Company’s accounting records, policies and procedures were not adequately maintained or documented, and the accounting and finance department lacked resources and sufficient technical accounting knowledge. · The Company did not analyze financial and operating results in a timely manner, including expenditures by certain management and others.Additionally, the company did not proactively review legal contracts and sales orders entered into for financial implications. · Departments did not always work cohesively, particularly in regards to required disclosures, due diligence and acquisitions. · The Company has engaged in a number of related-party transactions.Additionally, certain of the Company’s executive, directors and shareholders have outside business interests that could conflict with the priorities of the Company. · The Company has not widely circulated a code of ethics beyond the Company’s directors and officers. · The Company did not design and implement controls to communicate and monitor corporate strategy and objectives or compliance with policies and procedures, including expenditure policies at its operation in the Spain and Germany. · The Company has only one independent director on the Board of Directors. Management of the Company takes very seriously the strength and reliability of the of the internal control environment for the Company.During the third quarter of 2010 and continuing through this year and next, the Company has undertaken steps necessary to improve the control environment that include: · Engaged consultants to provide the necessary accounting and finance function providing staff with experience and skills more appropriate for a publicly traded company. · The Company has plans to implement a new accounting system to more effectively manage expenditures and analyze results against budgets and plans. · Engaged Sherb & Co. as independent auditors to provide audit and quarterly review of the Company’s financial statements. · More actively engaging the Board of Directors. Management acknowledges its responsibility for internal controls over financial reporting and seeks to continually improve these controls.In order to achieve compliance with Section 404 of the Sarbanes Oxley Act, we are performing system and process documentation and evaluation needed to comply with Section 404, which is both costly and challenging.We believe our process for documenting, evaluating and monitoring our internal control over financial reporting is consistent with the objectives of Section 404 of the Act. Changes in Internal Control over Financial Reporting There were no changes in the Company’s internal control over financial reporting implemented during the second quarter of 2010, which were identified in connection with management’s evaluation required by paragraph (d) of Rules 13a-15 under the Exchange Act, that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting.The Company anticipates implementing additional internal controls and procedures to address material weaknesses as soon as it is financially and logistically able to do so. 22 PART II-OTHER INFORMATION Item 1. Legal Proceedings. None Item 1A. Risk Factors. Not Applicable. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Purchaser Shares Price Per Share Consideration Date Class/Series Outsourced Associates @$2.50 Services 4/23/2010 Preferred B Richard Papeleo @ $.0450 Services 4/27/2010 Common Andrea Van Graan @2.50 Services 5/2/2010 Preferred B Greg Shepard @ $.0300 Satisfaction of indebtedness 5/6/2010 Common La Stella Maris @$2.50 Cash 5/10/2010 Preferred B Joe Uhe @$2.50 Cash 5/10/2010 Preferred B Dorothy Ludiciani @$2.50 Cash 5/12/2010 Preferred B Bill Gaffney, Sr. @$2.50 Cash 5/12/2010 Preferred B Tim Manucci @$2.50 Cash 5/12/2010 Preferred B Soil Remediation @$2.50 Cash 5/12/2010 Preferred B Jacqueline Hayes @$2.50 Cash 5/12/2010 Preferred B Jason Carcelli III @$2.50 Cash 5/12/2010 Preferred B Robert D Carcelli III @$2.50 Cash 5/12/2010 Preferred B 23 Ron Carcelli, Jr. @$2.50 Cash 5/12/2010 Preferred B Ron Carcelli, Sr. @$2.50 Cash 5/12/2010 Preferred B Steve Grueber @$2.50 Cash 5/12/2010 Preferred B LMW Holding Company @$2.50 Services 5/12/2010 Preferred B David Gennaro @$2.50 Services 5/12/2010 Preferred B Robert Carcelli, Jr. @$2.50 Services 5/12/2010 Preferred B Matthew Shepard @$5.00 Satisfaction of indebtedness 5/12/2010 Preferred B Bill Ve Anderson @$5.00 Satisfaction of indebtedness 5/12/2010 Preferred B Alan Fleming @$2.50 Services 5/12/2010 Preferred B Preston Olsen @$2.50 Cash 5/12/2010 Preferred B Jacqueline Ward @$2.50 Cash 5/12/2010 Preferred B John Wright @$2.25 Cash 5/12/2010 Preferred B Monica Wright @$2.25 Cash 5/12/2010 Preferred B Nichole Wright @$2.25 Cash 5/12/2010 Preferred B Joseph Wright @$2.25 Services 5/12/2010 Preferred B John Brewer @$4.45 Satisfaction of indebtedness 5/12/2010 Preferred B Garbilizer @$4.45 Satisfaction of indebtedness 5/12/2010 Preferred B Ken Riter @ $.0300 Services 5/12/2010 Common Denise Rose @ $.0300 Services 5/12/2010 Common 24 Herbert Kuglmeier @ $.0300 Services 5/12/2010 Common John Rossi @ $.0430 @ $.0010 @ $.0010 Interest Services Cash 5/12/2010 Common Common Common Commodities Trading Corporation @ $.0300 Satisfaction of indebtedness 5/17/2010 Common Marcia Coyne @ $.0040 Cash 5/17/2010 Common James Mickler @$2.50 Cash 5/18/2010 Preferred B Outsourced Associates @$2.50 Cash 5/18/2010 Preferred B Item 3. Defaults Upon Senior Securities None. Item 4. (Removed and Reserved) None. Item 5. Other Information None. Item 6. Exhibits ExhibitNo. Description of Exhibit Stock Purchase Agreement dated October 19, 2009 by and among Garb Oil & Power Corporation, Igor Plahuta and John Rossi filed as Exhibit 2.1 to our current report on Form 8-K filed on November 3, 2009 Addendum No. 1 to Stock Purchase Agreement between Garb-Oil & Power Corporation on One Part and John Rossi and Igor Plahuta and Resource Protection Services GmbH as the Other Part, dated October 19, 2010 filed as Exhibit 4.2 to our annual report on Form 10-K filed on April 22, 2010 Articles of Incorporation attached as Exhibit 3.1 of Registration Statement on Form 10, File No 000-14859 Articles of Amendment to Articles of Incorporation dated January 27, 1978 attached as Exhibit 3.2 to our annual report on Form 10-K filed on April 22, 2010 Articles of Amendment to Articles of Incorporation dated January 13, 1981 attached as Exhibit 3.3 to our annual report on Form 10-K filed on April 22, 2010 Articles of Amendment to Articles of Incorporation datedApril 19, 1984 attached as Exhibit 3.4 to our annual report on Form 10-K filed on April 22, 2010 Articles of Amendment to Articles of Incorporation datedOctober 29, 1985 attached as Exhibit 3.5 to our annual report on Form 10-K filed on April 22, 2010 Articles of Amendment to Articles of Incorporation datedMay 19, 2006 attached as Exhibit 3.6 to our annual report on Form 10-K filed on April 22, 2010 Articles of Amendment to Articles of Incorporation dated March 10, 2010 attached as Exhibit 99.3 to our current report on Form 8-K filed on March 11, 2010 Article of Amendment to Article IV of the Articles of Incorporation dated June 23, 2010 attached hereto as Exhibit 3.8 By-Laws attached as Exhibit 3.2 of Registration Statement on Form 10, File No. 000-14859 Stock Purchase Agreement by and among Garb Oil & Power Corporation, John Rossi and Igor Plahuta dated March 22, 2010 filed as Exhibit 4.1 on Form 10K filed on May 24, 2010 Memorandum of Understanding by and between Garb Oil & Power Corporation and LeRoy Jackson, dated January 15, 2010 filed as Exhibit 4.2 on Form 10K filed on May 24, 2010 25 Securities Purchase Agreement by and between Asher Enterprises, Inc. and Garb Oil & Power Corporation datedMarch 11, 2010 filed as Exhibit 4.3 on Form 10K filed on May 24, 2010 8% Convertible Promissory note to Asher Enterprises, Inc., dated March 11, 2010 with principal face amount of $50,000 filed as Exhibit 4.4 on Form 10K filed on May 24, 2010 Agreement by and between the Garb Oil & Power Corporation and Premier Media Services, Inc., dated February 27, 2010 filed as Exhibit 4.5 on Form 10K filed on May 24, 2010 Agreement by and between Garb Oil & Power Corporation and Premier Funding & Financial Marketing Service LLC dated January 14, 2010 filed as Exhibit 4.6 on Form 10K filed on May 24, 2010 Consulting Agreement by and between Garb Oil & Power Corporation and Richard Papaleo dated April 1, 2010 filed as Exhibit 4.7 on Form 10K filed on May 24, 2010 Debt Conversion and Stock Purchase Agreement by and between Garb Oil & Power Corporation and Greg Shepard dated May 6, 2010 filed as Exhibit 4.8 on Form 10K filed on May 24, 2010 Stock Purchase Agreement by and between Garb Oil & Power Corporation and Preston Olsen dated May 7, 2010 filed as Exhibit 4.9 on Form 10K filed on May 24, 2010 Debt Conversion and Stock Purchase Agreement by and between Garb Oil & Power Corporation and Matthew Shepard dated April 14, 2010 filed as Exhibit 4.10 on Form 10K filed on May 24, 2010 Stock Purchase Agreement by and between Garb Oil & Power Corporation and Bill Anderson dated May 7, 2010 filed as Exhibit 4.11 on Form 10K filed on May 24, 2010 Stock Purchase Agreement by and between Garb Oil & Power Corporation and Alan Fleming dated April 14, 2010 filed as Exhibit 4.12 on Form 10K filed on May 24, 2010 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 * Certification of Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 * Certification of Chief Executive Officer and Chief Financial Officer pursuant Section 906 Certifications under Sarbanes-Oxley Act of 2002 * * Filed herewith. 26 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GARB OIL & POWER CORPORATION By: /s/ John Rossi John Rossi Chief Executive Officer, President, andDirector (Principal Executive Officer and Principal Financial Officer) Date: March 7, 2012 27
